My view is that Section 14 of Chapter 10316, Laws of Florida, Special Acts of the Legislature, 1925, has the effect of so discriminating between the rights of like situated property belonging to differently situated owners as to bring it in direct conflict with Section One of the Bill of Rights of the State of Florida; and that such Section is therefore void. My further view is that such Section 14 is of such import that we cannot say that the Act standing with this section eliminated expresses the legislative will; and that the order of the Chancellor should be affirmed. *Page 662